DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 9 is withdrawn in view of the newly discovered reference(s) to Lee et al., (U.S. Pub. No. 2020/0322628 A1).  Rejections based on the newly cited reference(s) follow.
Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-8, 15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S Pub. No.2018/0359483 A1) and in view of Lee et al., (U.S. Pub. No. 2020/0322628 A1).
As per claim 1, Chen teaches a method for video processing, comprising: determining for a first conversion between a first block of a video and a bitstream representation of the video (fig. 1; abstract, [0054]), a temporal motion vector prediction candidate based on a temporal neighboring block of the first block (fig. 2, fig. 7, [0102-0103], [0110]), wherein the temporal neighboring block is identified based on motion information of a spatial neighboring block selected from one or more neighboring blocks that are differ from at least one spatial neighboring block used in a merge list construction process of a video block ([0148-0155]); performing the first conversion based on the temporal motion vector prediction candidate (fig. 1; [0110]). Chen does not explicitly disclose wherein the spatial neighboring block is selected based on a height or width of the first block. 
However, Lee teaches wherein the spatial neighing block is selected based on a height or width of the first block ([0758] and fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee with Chen in order to improve the efficiency and accuracy of intra prediction and/or inter prediction, [0005].
	As per claim 2, Chen (modified by Lee) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the temporal motion vector prediction candidate includes an Advanced Temporal Motion Vector Prediction (ATMVP) candidate ([0137], [0231]). 
	As per claim 3, Chen (modified by Lee) as a whole  teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the one or more spatial neighboring blocks are different from all candidates in the merge list of the first block ([0106-0107], [0184]).
	As per claim 4, Chen (modified by Lee) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the one or more spatial neighboring blocks include a block adjacent to a top-left corner of the first block (fig. 2, fig. 8, fig. 13).
As per claim 7, Chen (modified by Lee) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the motion information is scaled before the temporal neighboring block is identified ([0103]).
As per claim 8, Chen (modified by Lee) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the spatial neighboring block is selected based on information in a video parameter  set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a tile group header, a coding tree unit (CTU), a tile, a coding unit (CU) a prediction unit (PU) or a CTU row ([0148], [0151]). 
As per claim 15, which is the corresponding video processing apparatus of the claimed method for video processing, thus the rejection and analysis made for claim 1 also applies. 
As per claim 17, which is the corresponding video processing apparatus of the claimed method for video processing as recited in claim 2, thus the rejection and analysis made for claim 2 also applies. 
As per claim 18, which is the corresponding video processing apparatus of the claimed method for video processing as recited in claim 3, thus the rejection and analysis made for claim 3 also applies. 
As per claim 19, Chen teaches wherein the one or more spatial neighboring blocks include a first block adjacent to a bottom-left corner of the first block or a second block adjacent to a top-right corner of the first block (see fig. 2).
As per claim 20, which is the corresponding non-transitory computer-readable storage medium of the claimed method for video processing as recited in claim 1, thus the rejection and analysis made for claim 1 also applies. 
As per claim 21, which is the corresponding video processing apparatus of the claimed method for video processing as recited in claim 3, thus the rejection and analysis made for claim 3 also applies. 

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S. Pub. No. 2018/0359483) and in view of Lee et al., (U.S. Pub. No. 2020/0322628 A1) and further in view of Park et al., (U.S. Pub. No.2018/0352247 A1).
As per claim 5, Chen (modified by Lee) as a whole teaches everything as claimed above, see claim 1. Chen does not explicitly disclose wherein a subset of the one or more spatial neighboring blocks is same as one or more candidates that are derived from a merge list construction process of a video block.
However, Park teaches wherein a subset of the one or more spatial neighboring blocks is same as one or more candidates that are derived from a merge list construction process of a video block ([0094] and fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park with Chen for the benefit of improving overall coding efficiency. 
As per claim 6, Chen (modified by Lee and Park) teaches everything as claimed above, see claim 5. In addition, Chen teaches wherein the one or more spatial neighboring blocks include a first block adjacent to a bottom-left corner of the first block or a second block adjacent to a top-right corner of the first block (see fig. 2). 

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S. Pub. No. 2018/0359483) in view of Lee et al., (U.S. Pub. No. 2020/0322628 A1) and in view of Hung et al. (U.S. Pub. No. 2020/0112715 A1).
As per claim 10, Chen (modified by Lee) as a whole teaches everything as claimed above, see claim 1. Chen does not explicitly disclose maintaining, for a second conversion between a second block of video and a bitstream representation of the video, a table of motion candidates based on past conversions of the video and the bitstream representation; deriving a temporal motion vector prediction candidate based on the table of motion candidates; and performing the second conversion based on the temporal motion vector prediction candidate. 
However, Hung teaches a maintain, for a second conversion between a second block of video and a bitstream representation of the video, a table of motion candidates based on past conversions of the video and the bitstream representation (HMVP, abstract, [0005], [0146]); deriving a temporal motion vector prediction candidate based on the table of motion candidates ([0158]-[0160] and fig. 9); and performing the second conversion based on the temporal motion vector prediction candidate ([0160]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hung with Chen (modified by Lee) for the benefit of providing improved image quality and efficient coding.
As per claim 11, Chen (modified by Lee and Hung) as a whole teaches everything as claimed above, see claim 10. In addition, Chen teaches wherein the temporal motion vector prediction candidate is scaled prior to the conversion ([0103]).
As per claim 12, Chen (modified by Lee and  Hung) as a whole teaches everything as claimed above, see claim 10. Chen does not explicitly disclose updating the table of motion candidates based on the temporal motion vector prediction candidate. 
However, Hung teaches updating the table of motion candidates based on the temporal motion vector prediction candidate ([0160-0161]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hung with Chen (modified by Lee) for the benefit of providing improved image quality and efficient coding.
As per claim 13, Chen (modified by Lee and  Hung) as a whole teaches everything as claimed above, see claim 12. Chen does not explicitly disclose performing a subsequent conversion of the video and the bitstream representation using the updated table of motion candidates.
However, Hung teaches performing a subsequent conversion of the video bitstream representation using the updated table of motion candidates ([0160-0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hung with Chen (modified by Lee) for the benefit of providing improved image quality and efficient coding.
As per claim 16, which is the corresponding video processing apparatus of the claimed method for video processing as recited in claim 10, thus the rejection and analysis made for claim 10 also applies. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al., (U.S. Pub. No. 2016/0219278 A1), “Sub-Prediction Unit Based Advanced Temporal Motion Vector Prediction”.
Chien et al., (U.S. Pub. No. 2017/0238005 A1), “Picture Order Count Based on Motion Vector Predictor”.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486